Citation Nr: 0600013	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for spina bifida.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.

The issue of entitlement to service connection for a skin 
disorder is remanded to the Appeals Management Center.


FINDINGS OF FACT

1.  The competent evidence of record shows that although the 
veteran's heart experiences premature ventricular 
contractions (PVC), the veteran has no current heart 
disability.

2.  The competent evidence of record shows the veteran's 
current headache disability is unrelated to military service.

3.  The veteran's spina bifida is a congenital or 
developmental defect, and the competent evidence of record 
shows it was not subject to a superimposed injury or disease 
from service.


CONCLUSIONS OF LAW

1.  A heart or headache disability was not incurred in or 
aggravated by active military service nor may any be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Spina bifida or a disability superimposed on spina bifida 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in October 2004 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable 


possibility exists that such assistance would aid in 
substantiating the claim.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(a), (d); 
38 C.F.R. § 3.159(c), (d).  The record contains the veteran's 
service medical records and identified post-service medical 
records.  The record also contains the reports from VA 
examinations conducted in January 2003 and February 2004.  
Examination or medical opinion for the headache claim is 
unnecessary because the evidentiary record does not show that 
such disability is associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  Examination or medical opinion for the 
spina bifida claim is unnecessary because there is no current 
disability.  38 C.F.R. § 3.159(c)(4); Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

There are no pertinent, outstanding records requiring further 
development.  In December 2002, the veteran indicated he had 
no further evidence to submit.  A hearing was also scheduled, 
but the veteran withdrew his request for a hearing and 
elected to attend an informal conference.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by 


service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Further, if 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Heart

In this case, the record does not contain competent evidence 
of a current heart disability.  The medical evidence includes 
no treatment for any chronic heart disability, and although 
the veteran reported experiencing a myocardial infarction in 
2002, the medical evidence dated in 2002 does not establish 
such an event.  The February 2004 VA examiner diagnosed PVC 
and noted this was initially diagnosed in service.  The VA 
examiner then noted, however, that complications of PVC do 
not include development of coronary artery disease or 
myocardial infarction.  On examination, the veteran's heart 
rate and rhythm were regular and negative for murmurs or 
gallops.  There were no systolic clicks or opening snaps.  
The chest wall was negative for deformity, and there were no 
heaves or thrills present.  Left ventricular ejection 
fraction was also normal, and intermittent PVC was the only 
heart-related diagnosis rendered.       

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the 


VA's and the United States Court of Appeals for Veterans 
Claims' (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, as there is no 
objective evidence of a heart disorder, service connection is 
not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.

Headaches

Post-service treatment records include a diagnosis of 
headaches, but the service medical records do not establish 
the veteran had any headache disorder in service.  The 
service treatment records do contain a complaint or diagnosis 
of headaches, and the separation examination report indicates 
the head and neurological evaluations demonstrated no 
clinical abnormalities.  The veteran contends he began 
experiencing severe, chronic headaches in November 1987, but 
in an October 1989 report of medical history completed by the 
veteran, he indicated not having or ever having frequent or 
severe headaches.  

Likewise, the post-service medical evidence show that the 
veteran's headache disability was first medically documented 
years after service.  Cf. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Additionally, none 
of the statements of past medical history found in the post-
service medical evidence establishes the onset of headaches 
in service.  Finally, there is no competent and probative 
medical opinion otherwise linking the veteran's current 
headache disability to service.  The Board has considered the 
veteran's own statements linking his current headache 
disability to service, but 


neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Spina bifida

VA medical records show the veteran has spina bifida occulta, 
which is a congenital cleft of the spinal column.  Blanchard 
v. Derwinski, 3 Vet. App. 300, 301 (1992).  Congenital or 
developmental defects, however, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  In fact, the Court has 
specifically determined that "spina bifida occulta, a 
congenital condition, is noncompensable under applicable 
law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).

Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90, 56 Fed. Reg. 
45, 711 (1990).  The service medical records show no such 
diagnosed injury or disease.  

As the veteran's spina bifida does not constitute a 
disability, and because there is no injury or disease 
superimposed onto his spina bifida occulta, the Board must 
conclude that the record does not contain a current 
disability involving spina bifida.  As previously stated, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, as there is no 
objective evidence of a disorder involving spina bifida, 
service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for spina bifida is denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  Although the record contains the report of a 
skin examination conducted by VA in February 2004, the VA 
examiner, who diagnosed "discoid lupus versus seborrheic 
dermatitis," did not provide an etiology opinion, despite 
diagnosis and treatment in service for several skin 
abnormalities.  The Board believes a medical opinion is 
necessary to fully consider the issue on appeal.

Accordingly, this case is remanded for the following actions:

1.  The veteran's entire claims file must 
be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's current skin 
disability.  Prior to rendering the 
opinion, the examiner is directed to the 
veteran's service medical records, which 
include diagnoses of rash, 


papules, and tinea cruris.  A complete 
rationale for all opinions must be 
provided.  The examiner must state whether 
any diagnosed skin disability is related 
to the veteran's military service.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner, and the report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 


veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


